Dear Mr. Donovan:
We are in receipt of your letter of May 26, 1994, in which you request our office to review documents regarding the requested change in classification of the Village of Fordoche.
The Village of Fordoche has presented the governor's office with the following documents:
     1. A resolution from the Mayor and Board of Aldermen stating the special census figures for the Village of Fordoche as of May 1994 is One Thousand Sixteen (1,016).
     2.  An affidavit of Mrs. Brenda Genusa, swearing that in February, 1994, she was appointed by the governing authority of the Village of Fordoche to conduct a special census, and that the special census showed a population of 1016 residents within the corporate limits of the village.
LSA-R.S. 33:342(A) provides for the change in classification of a municipality whenever "[a] census taken by resolution of the board of aldermen shows that its population has increased or decreased so as to take the municipality out of its present municipal class . . . The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census."
LSA-R.S. 33:341 provides that a municipal corporation "[h]aving less than five thousand but more than one thousand inhabitants are towns".  According to the documents submitted by the Mayor of the Village of Fordoche, the special census taken by Mrs. Brenda Genusa, in May of 1994, is 1016.
Therefore, it is the opinion of our office that the Governor shall investigate the facts and if he finds that the Village of Fordoche is wrongly classified, he shall issue a proclamation correctly classifying the Village of Fordoche as a town, in accordance with law. (R.S. 33:342(B)).
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ANGIE ROGERS LaPLACE Assistant Attorney General RPI/ARL:pb/0261s xc:  Mayor H.A. Stephens